                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA



UNITED STATES OF AMERICA,

                        Plaintiff,



v.                                     ORDER
                                       Criminal File No. 16-340 (MJD/BRT)

(4) OKWUCHUKWU EMMANUEL JIDOEFOR,

                        Defendant.

David J. MacLaughlin and Chelsea A. Walcker, Assistant United States
Attorneys, Counsel for Plaintiff.

James Ventura, Attorney at Law, Counsel for Defendant.

       This matter is before the Court on Defendant’s Motion to Withdraw as

Counsel of Record. [Docket No. 577] Defense counsel James M. Ventura has a

conflict of interest that has arisen. He has taken steps to attempt to ameliorate

that conflict of interest; however, the parties involved have declined to waive the

conflict. Therefore, counsel must withdraw from representation of Defendant

Okwuchukwu Emmanuel Jidoefor. The Court finds that good cause exists to

terminate representation and appoint substitute counsel unencumbered by a

conflict of interest.

                                         1
     Accordingly, based upon the files, records, and proceedings herein, IT IS

HEREBY ORDERED:

     1. Defendant’s Motion to Withdraw as Counsel of Record [Docket
        No. 577] is GRANTED.

     2. The Office of the Federal Defender will promptly assign
        substitute counsel to continue the representation of Defendant
        before this Court.




Dated: June 8, 2021                 s/Michael J. Davis
                                    Michael J. Davis
                                    United States District Court




                                      2
